DETAILED ACTION

Response to Amendment
Applicant's response filed 5/06/2022 to the Quayle action is being entered as it directly results in an allowance.


Allowable Subject Matter
Claims 2, 3, 5-19, 21-24, 26, 28-31, 33-36, 38, 39, 51, 52 and 54 are allowed.


The following is an examiner’s statement of reasons for allowance:
The prior art does not teach or suggest the combination of the fluorine-containing oil having the formula (3) in combination with a fluorine-containing compound having a carbon-carbon unsaturated bond at its molecular terminal that is at least one compound of any of formulae (A1), (A2), (B2), (C1), (C2), (D1) or (D2) in combination with the rest of the limitations claimed.  The Examiner is interpreting article claim 24 will necessarily have some of the fluorine-containing oil remaining in the layer on the surface of the glass base material after formation of the layer.
Additionally, the prior art does not teach or suggest the method of forming a surface-treating layer of claim 29 or the process for producing an article of claim 51 as these claims require all of the limitations of allowable claim 2 for the reasons noted above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERARD T HIGGINS whose telephone number is (571)270-3467. The examiner can normally be reached M-F 9:30-6pm (variable one work-at-home day).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on (571) 272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gerard Higgins/Primary Examiner, Art Unit 1759